Citation Nr: 0637299	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-21 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran timely submitted a request for waiver of 
recovery of combined overpayments of Department of Veterans 
Affairs improved pension benefits in the amount of 
$23,656.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision of 
the Department of Veterans Affairs (VA) Debt Management 
Center's Committee on Waivers and Compromises (Committee or 
COWC) which denied waiver of recovery of a combined 
overpayment of VA improved pension benefits in the amount of 
$23,656.00 upon its finding that the veteran had failed to 
submitted timely waiver requests.  The Board Remanded the 
appeal in January 2005 to afford the veteran his right to a 
hearing.  In July 2006, the veteran withdrew the request for 
the scheduled hearing.  

Notices of additional indebtedness due to overpayment not 
addressed in the decision which is the subject of this appeal 
were sent to the veteran in November 2001, December 2001, 
April 2002, March 2003, April 2003, and May 2003.  The record 
reflects that the COWC issued another denial of waiver of 
overpayment in September 2003, indicating that the waiver 
request concerned the overpayment computed in 1993.  It is 
not clear from the record whether the veteran disagreed with 
that denial, but it appears to the Board that the statements 
and received from the veteran in connection with this appeal 
could also be construed as disagreement with the September 
2003 determination.  This issue is REFERRED to the Committee 
for review and for any action necessary.

After review of the evidence and contentions of record, the 
Board finds that issue on appeal is more accurately stated as 
listed on the title page of this decision.


FINDING OF FACT

In October 1993 and in July 1994, the veteran acknowledged 
notices of overpayments of pension benefits, and notices of 
additional indebtedness due to overpayment were sent to the 
veteran in November 1997, July 1998, and July 2000, but no 
request for waiver of overpayment was received until 
September 2001, in excess of 180 days after notices of the 
indebtedness were sent to him. 


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
any portion of overpayments of pension benefits in the 
combined amount of $23,656.00.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the duty to 
notify and assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to claims for 
waiver of recovery of overpayments.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  In addition, the disposition of 
this case is based on the operation of law.  The Court has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

Nonetheless, the Board observes that notices were provided to 
the veteran in 1993, 1994, 1997, 1998, and in July 2000 as to 
the creation of his debt.  In July 2003, the Committee on 
Waivers provided a Statement of the Case (SOC) which 
explained the denial.  In addition, the claim was Remanded in 
January 2005 so that the veteran could be afforded a hearing.  
The requested hearing was scheduled in July 2006.  On the 
date of the scheduled hearing, the veteran withdrew his 
request for the hearing.  The appellant has had every 
opportunity to submit evidence in support of his claim. The 
Board finds that no reasonable possibility exist that any 
further development of the claim would be capable of 
producing evidence that would substantiate the claim, as the 
veteran himself does not allege that he submitted any request 
for a waiver prior to September 2001.  As such, the appellant 
is not prejudiced by an adjudication of his claim at this 
juncture.

Governing law and regulation provides that a request for 
waiver of recovery of indebtedness shall only be considered 
if made within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the Committee on Waivers and 
Compromises (COWC) shall direct that the 180-day period be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).

The veteran was notified of an overpayment in August 1993, 
and, in October 1993, the veteran agreed to repay the debt 
through reduction of his pension benefits.  In July 1994 and 
in November 1997, the veteran was notified of additional 
overpayments.  In July 1998, the veteran was notified of an 
additional overpayment and an increase in the amount of his 
indebtedness.  In July 2000, the veteran was again notified, 
at his address of record, that an overpayment had been 
created when the veteran failed to report income which 
reduced the amount of payable pension benefits.  He was 
notified that his debt had increased.  In September 2001, 
after more than one year had elapsed following the most 
recent notice to the veteran of the creation of an 
overpayment and the most recent notice to the veteran of the 
increase in the amount of his indebtedness, the veteran's 
statement requesting waiver of overpayment was received.  

In its December 2001 decision, the COWC provided a 
comprehensive description of the dates notices were sent to 
the veteran, and the veteran has not disagreed with the 
COWC's statement as to notice dates, nor does the veteran 
allege that any notice was sent to a wrong address or was not 
delivered timely.

The correspondence received by VA in September 2001 is the 
first communication from the veteran which could be construed 
as a request for a waiver of recovery of overpayment.  

Receipt of the veteran's communication in September 2001 was 
long past the 180-day limit allowed by law for requesting 
waiver following the last notice of overpayment, sent to the 
veteran in July 2000.  The evidence discloses no basis for 
extending that time limit.  As the waiver request was not 
timely filed, the merits of waiver of recovery of the 
combined overpayment of pension benefits in the calculated 
amount of $23,656.00 may not be considered.  The law, not the 
evidence, controls the outcome of this case, and as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The appellant's request for waiver of 
overpayment of pension benefits was not timely filed and 
therefore, the appeal must be denied.


ORDER

The veteran's appeal as to the timeliness of his request for 
waiver of overpayments of pension benefits in the combined 
amount of $23,656.00 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


